In the United States Court of Federal Claims
                                           No. 22-198
                                    (Filed: August 24, 2022)

*************************************
                                    *
IVAN RAY BEGAY,                     *
                                    *
                  Plaintiff,        *
                                    *
            v.                      *
                                    *
THE UNITED STATES,                  *
                                    *
                  Defendant.        *
                                    *
*************************************


                                   ORDER OF DISMISSAL


       Plaintiff Ivan Ray Begay (“Plaintiff”), proceeding pro se, alleges that the Government
(“Defendant”) committed torts and engaged in criminal misconduct against him during an
investigation over 20 years ago. See generally Compl. Plaintiff seeks injunctive relief including
imposition of criminal charges against Government personnel involved in his case, access to
evidence from the investigation underlying his conviction, and money damages of $5 million.
Id. at 5, 9. On April 18, 2022, Defendant filed a Motion to Dismiss for lack of subject-matter
jurisdiction. ECF No. 8 at 1-2. On May 9, 2022, Plaintiff filed a response. ECF No. 9. For the
reasons stated below, this Court GRANTS Defendant’s Motion to Dismiss.


                                          Background


       In June 2001, Plaintiff pled guilty to eight charges of aggravated sexual abuse stemming
from the violent rape of his former girlfriend and her cousin near Burnside, Arizona on
November 10, 2000. See Begay v. United States, No. 20-1433C, 2020 WL 6689093 (Fed. Cl.
Nov. 12, 2020). In 2020, Plaintiff filed a Complaint with this Court alleging that widespread


                                                1
Government misconduct and corruption tainted the investigation in 2000 culminating in his
imprisonment. Id. The Court dismissed the 2020 Complaint for lack of subject-matter
jurisdiction because Plaintiff did not allege a source of substantive law creating a right to money
damages. Id. Now, Plaintiff files an additional Complaint similarly alleging that the
Government agents investigating his original criminal case committed a variety of wrongs
including “attempted manslaughter / murder,” “desecration / spoliation of evidence,” “assault,”
“theft of property,” and “torture tactics.” See Compl. at 5-7.




                                             Discussion


       The filings of pro se litigants are held to “less stringent standards than formal pleadings
drafted by lawyers.” Naskar v. United States, 82 Fed. Cl. 319, 320 (2008) (quoting Haines v.
Kerner, 404 U.S. 519, 520 (1972)). However, pro se plaintiffs still bear the burden of
establishing the Court’s jurisdiction and must do so by a preponderance of the evidence.
Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988); Tindle v. United
States, 56 Fed. Cl. 337, 341 (2003). The Court must dismiss the action if it finds subject-matter
jurisdiction to be lacking. Adair v. United States, 497 F.3d 1244, 1251 (Fed. Cir. 2007).


       Plaintiff’s claims that Government agents committed “attempted manslaughter / murder,”
“desecration / spoliation of evidence,” “assault,” “theft of property,” and “torture tactics” allege
tortious and criminal conduct which are outside this Court’s jurisdiction. See 28 U.S.C. §
1491(a); Keene Corp. v. United States, 508 U.S. 200, 214 (1993) (“[T]ort cases are outside the
jurisdiction of the Court of Federal Claims . . . .”); Brown v. United States, 105 F.3d 621, 623
(Fed. Cir. 1997)). This Court also lacks jurisdiction over criminal matters. Joshua v. United
States, 17 F.3d 378, 379 (Fed. Cir. 1994).


                                             Conclusion


       Defendant’s Motion to Dismiss is GRANTED. The Clerk is directed to dismiss this
action and enter judgment accordingly.


                                                  2
    s/Mary Ellen Coster Williams
    MARY ELLEN COSTER WILLIAMS
    Senior Judge




3